
	

113 HR 4560 IH: Service Members Student Loan Relief Act
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4560
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To allow members of the Armed Forces and National Guard to defer principal on Federal student loans
			 for a certain period in connection with receipt of orders for mobilization
			 for war or national emergency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Service Members Student Loan Relief Act.
		2.Deferral for certain period in connection with receipt of orders for mobilization for war or
			 national emergency
			(a)Federal Family Education LoansSection 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is amended—
				(1)in the matter preceding clause (i), by striking , during any period;
				(2)in clause (i), by striking during which and inserting during any period during which;
				(3)in clause (ii), by striking during which and inserting during any period during which;
				(4)in clause (iii)—
					(A)by striking during which and inserting during any period during which; and
					(B)in the matter following subclause (II), by striking or after the semicolon;
					(5)by redesignating clause (iv) as clause (vi);
				(6)by inserting after clause (iii) the following:
					
						(iv)in the case of any borrower who has received a call or order to duty described in subclause (I) or
			 (II) of clause (iii), during the shorter of—
							(I)the period beginning on the date such call or order to duty is received by the borrower and ending
			 on the first day of the service described in subclause (I) or (II) of
			 clause (iii); and
							(II)the 180-day period preceding the first day of such service;
							(v)notwithstanding clause (iv)—
							(I)in the case of any borrower described in such clause whose call or order to duty is cancelled
			 before the first day of the service described in subclause (I) or (II) of
			 clause (iii) because of a personal injury in connection with training to
			 prepare for such service, during the period described in clause (iv) and
			 during an additional period equal to the duration of such service, as
			 specified by or otherwise determined in the original call or order to
			 duty; and
							(II)in the case of any borrower whose call or order to duty is cancelled before the first day of such
			 service for a reason other than an injury described in subclause (I),
			 during the period beginning on the date the call or order to duty is
			 received by the borrower and ending on the date that is 14 days after such
			 call or order to duty is cancelled; and; and
				(7)in clause (vi) (as redesignated by paragraph (5)), by striking not in excess and inserting during any period not in excess.
				(b)Direct LoansSection 455(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(2)) is amended—
				(1)in the matter preceding subparagraph (A), by striking during any period;
				(2)in subparagraph (A), by striking during which and inserting during any period during which;
				(3)in subparagraph (B), by striking not in excess and inserting during any period not in excess;
				(4)in subparagraph (C)—
					(A)by striking during which and inserting during any period during which; and
					(B)in the matter following clause (ii), by striking or after the semicolon;
					(5)by redesignating subparagraph (D) as subparagraph (F);
				(6)by inserting after subparagraph (C) the following:
					
						(D)in the case of any borrower who has received a call or order to duty described in clause (i) or
			 (ii) of subparagraph (C), during the shorter of—
							(i)the period beginning on the date such call or order to duty is received by the borrower and ending
			 on the first day of the service described in clause (i) or (ii) of
			 subparagraph (C); and
							(ii)the 180-day period preceding the first day of such service;
							(E)notwithstanding subparagraph (D)—
							(i)in the case of any borrower described in such subparagraph whose call or order to duty is cancelled
			 before the first day of the service described in clause (i) or (ii) of
			 subparagraph (C) because of a personal injury in connection with training
			 to prepare for such service, during the period described in subparagraph
			 (D) and during an additional period equal to the duration of such service,
			 as specified by or otherwise determined in the original call or order to
			 duty; and
							(ii)in the case of any borrower whose call or order to duty is cancelled before the first day of such
			 service for a reason other than an injury described in clause (i), during
			 the period beginning on the date the call or order to duty is received by
			 the borrower and ending on the date that is 14 days after such call or
			 order to duty is cancelled; and; and
				(7)in subparagraph (F) (as redesignated by paragraph (5)), by striking not in excess and inserting during any period not in excess.
				(c)Perkins LoansSection 464(c)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(2)(A)) is amended—
				(1)in the matter preceding clause (i), by striking during any period;
				(2)in clause (i), by striking during which and inserting during any period during which;
				(3)in clause (ii), by striking not in excess and inserting during any period not in excess;
				(4)in clause (iii), by striking during which and inserting during any period during which;
				(5)by redesignating clauses (iv) and (v) as clauses (vi) and (vii), respectively;
				(6)by inserting after clause (iii) the following:
					
						(iv)in the case of any borrower who has received a call or order to duty described in subclause (I) or
			 (II) of clause (iii), during the shorter of—
							(I)the period beginning on the date such call or order to duty is received by the borrower and ending
			 on the first day of the service described in subclause (I) or (II) of
			 clause (iii); and
							(II)the 180-day period preceding the first day of such service;
							(v)notwithstanding clause (iv)—
							(I)in the case of any borrower described in such clause whose call or order to duty is cancelled
			 before the first day of the service described in subclause (I) or (II) of
			 clause (iii) because of a personal injury in connection with training to
			 prepare for such service, during the period described in clause (iv) and
			 during an additional period equal to the duration of such service, as
			 specified by or otherwise determined in the original call or order to
			 duty; and
							(II)in the case of any borrower whose call or order to duty is cancelled before the first day of such
			 service for a reason other than an injury described in subclause (I),
			 during the period beginning on the date the call or order to duty is
			 received by the borrower and ending on the date that is 14 days after such
			 call or order to duty is cancelled;; 
				(7)in clause (vi) (as redesignated by paragraph (5)), by striking not in excess and inserting during any period not in excess; and
				(8)in clause (vii) (as redesignated by paragraph (5)), by striking during which and inserting during any period during which.
				(d)Rule of constructionNothing in the amendments made by this section shall be construed to authorize any refunding of any
			 repayment of a loan.
			(e)ApplicabilityThe amendments made by this section shall apply with respect to all loans made, insured, or
			 guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1070 et seq.).
			3.Conforming amendmentsTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is further amended—
			(1)in section 428B(d)(1)(A)(ii) (20 U.S.C. 1078–2(d)(1)(A)(ii)), by striking 428(b)(1)(M)(i)(I) and inserting clause (i)(I), (iv), or (v) of section 428(b)(1)(M); and
			(2)in section 493D(a) (20 U.S.C. 1098f(a)), by striking section 428(b)(1)(M)(iii), 455(f)(2)(C), or 464(c)(2)(A)(iii) and inserting clause (iii) or (iv) of section 428(b)(1)(M), subparagraph (C) or (D) of section 455(f)(2), or
			 clause (iii) or (iv) of section 464(c)(2)(A).
			
